Exhibit 10.1

     
(ALVAREZ & MARSAL LOGO) [f50139v5013901.gif]
  100 Pine Street, Suite 900, San Francisco, CA 94111
Phone: 415.490.2300 Fax: 415.837.1684
www.alvarezandmarsal.com

October 11, 2008
Stewart M. Landefeld
Executive Vice President
Washington Mutual, Inc.
1301 Second Avenue
Seattle, WA, 98101
Dear Mr. Landefeld:
This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and Washington Mutual, Inc.
and subsidiaries (collectively the “Company”), including the scope of the
services to be performed and the basis of compensation for those services. Upon
execution of this letter by each of the parties below and receipt of the
retainer described below, this letter will constitute an agreement between the
Company and A&M.

  1.   Description of Services

  a.   Officers. In connection with this engagement, A&M shall make available to
the Company:

  (i)   William Kosturos to serve as the Chief Restructuring Officer (the
“CRO”); and     (ii)   Upon the mutual agreement of A&M and the Board of
Directors of the Company (the “Board”), such additional personnel as are
necessary to assist in the performance of the duties set forth in clause 1.b
below (the “Additional Personnel”). Such Additional Personnel shall be
designated by the Company as executive officers.

  b.   Duties.

  (i)   The CRO together with any Additional Personnel shall perform a financial
review of the Company, including but not limited to a review and assessment of
financial

 



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 2

      information that has been, and that will be, provided by the Company to
its creditors, including without limitation its short and long-term projected
cash flows;     (iii)   The CRO and Additional Personnel shall assist in
developing for the Board’s review possible restructuring plans or strategic
alternatives for maximizing the enterprise value of the Company’s various
business lines;     (iv)   The CRO shall serve as the principal contact with the
Company’s creditors with respect to the Company’s financial and operational
matters; and     (v)   The CRO and Additional Personnel shall perform such other
services as requested or directed by the Board and agreed to by such officer.

  c.   Reporting. The CRO shall report to the Board and Additional Personnel
will report to the CRO until a successor CEO or other executive officer function
as CEO or other title with direct board responsibility for the Chapter 11 is
appointed. Upon the appointment of a CEO or other board officer, the CRO shall
report to the CEO or other board officer and the Board.     d.   Employment by
A&M. The CRO and Additional Personnel will continue to be employed by A&M and
while rendering services to the Company will continue to work with other
personnel at A&M in connection with other unrelated matters, which will not
unduly interfere with services pursuant to this engagement. With respect to the
Company, however, the CRO and Additional Personnel shall operate under the
direction of the Board and A&M shall have no liability to the Company for any
acts or omissions of such officers.     e.   Projections; Reliance; Limitation
of Duties. You understand that the services to be rendered by the CRO and
Additional Personnel may include the preparation of projections and other
forward-looking statements, and that numerous factors can affect the actual
results of the Company’s operations, which may materially and adversely differ
from those projections and other forward-looking statements. In addition, the
CRO and Additional Personnel will be relying on information provided by other
members of the Company’s management in the preparation of those projections and
other forward-looking statements. Neither the CRO, Additional Personnel nor A&M
makes any representation or guarantee that an appropriate restructuring proposal
or strategic alternative can be formulated for the Company, that any

-2-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 3

      restructuring proposal or strategic alternative presented to the Board
will be more successful than all other possible restructuring proposals or
strategic alternatives, that restructuring is the best course of action for the
Company or, if formulated, that any proposed restructuring plan or strategic
alternative will be accepted by any of the Company’s creditors, shareholders and
other constituents. Further, neither the CRO, Additional Personnel nor A&M
assumes responsibility for the selection of any restructuring proposal or
strategic alternative that any such officer assists in formulating and
presenting to the Board, and the CRO and Additional Personnel shall be
responsible for implementation only of the proposal or alternative approved by
the Board and only to the extent and in the manner authorized and directed by
the Board.

  f.   Additional Responsibilities. Upon the mutual agreement of the Company and
A&M, A&M may provide such additional personnel as the Company may request to
assist in performing the services described above and such other services as may
be agreed to, on such terms and conditions and for such compensation as the
Company and A&M shall agree.     g.   In connection with the services to be
provided hereunder, from time to time A&M may utilize the services of employees
of its affiliates. Such affiliates are wholly owned by A&M’s parent company and
employees.

  2.   Compensation

  a.   A&M will be paid by the Company for the services of the CRO and any
Additional Personnel at the following hourly billing rates. The hourly billing
rate for the CRO is $695. The current hourly billing rates for other A&M
personnel, based on the position held by such A&M personnel in A&M, are:

         
i. Managing Director
  $ 550 - $750  
ii. Directors
  $ 450 - $550  
iii. Associates
  $ 300 - $450  
iv. Analysts
  $ 175 - $300  

      Such rates shall be subject to adjustment annually at such time as A&M
adjusts its rates generally.

  b.   In addition, A&M will be reimbursed by the Company for the reasonable
out-of-pocket expenses of the CRO and any Additional Personnel, and if
applicable, other A&M personnel, incurred in

-3-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 4

      connection with this assignment, such as travel, lodging, duplications,
computer research, messenger and telephone charges. In addition, A&M shall be
reimbursed by the Company for the reasonable fees and expenses of its counsel
incurred in connection with the preparation, negotiation, and approval of this
Agreement. All fees and expenses due to A&M will be billed on a monthly basis
or, at A&M’s discretion, more frequently.     c.   The Company shall promptly
remit to A&M a retainer in the amount of $250,000, which shall be credited
against any amounts due at the termination of this engagement and returned upon
the satisfaction of all obligations hereunder.

  3.   Term         The engagement will commence as of the date hereof and may
be terminated by either party without cause by giving 30 days’ written notice to
the other party during which notice period A&M will cooperate with the Company
to facilitate an orderly transfer of duties to Company personnel. A&M normally
does not withdraw from an engagement unless the Company misrepresents or fails
to disclose material facts, fails to pay fees or expenses, or makes it unethical
or unreasonably difficult for A&M to continue to represent the Company, or
unless other just cause exists. In the event of any such termination, any fees
and expenses due to A&M shall be remitted promptly (including fees and expenses
that accrued prior to but were invoiced subsequent to such termination). The
Company may immediately terminate A&M’s services hereunder at any time for Cause
by giving written notice to A&M. Upon any such termination, the Company shall be
relieved of all of its payment obligations under this Agreement, except for the
payment of fees and expenses through the effective date of termination
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination) and its obligations under paragraphs 7 and 8. For purposes
of this Agreement, “Cause” shall mean if (i) the CRO or any of the Additional
Personnel is convicted of, admits guilt in a written document filed with a court
of competent jurisdiction to, or enters a plea of nolo contendere to, an
allegation of fraud, embezzlement, misappropriation or any felony; (ii) the CRO
or any of the Additional Personnel willfully disobeys a lawful direction of the
Board, CEO or responsible executive; or (iii) a material breach of any of A&M’s
or the CRO’s or any of the Additional Personnel’s material obligations under
this Agreement which is not cured within 30 days of the Company’s written notice
thereof to A&M describing in reasonable detail the nature of the alleged breach.
For purposes of this Agreement, termination for “Good Reason” shall mean either
its resignation caused by a breach by the Company of any of its

-4-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 5

      material obligations under this Agreement that is not cured within 30 days
of A&M having given written notice of such breach to the Company describing in
reasonable detail the nature of the alleged breach.     4.   No Audit, Duty to
Update.         It is understood that the CRO, any Additional Personnel and A&M
are not being requested to perform an audit, review or compilation, or any other
type of financial statement reporting engagement that is subject to the rules of
the AICPA, SEC or other state or national professional or regulatory body. They
are entitled to rely on the accuracy and validity of the data disclosed to them
or supplied to them by employees and representatives of the Company. The CRO,
any Additional Personnel and A&M are under no obligation to update data
submitted to them or review any other areas unless specifically requested by the
Board to do so.     5.   No Third Party Beneficiary.         The Company
acknowledges that all advice (written or oral) given by A&M to the Company in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its Board and management) in considering the matters to
which this engagement relates. The Company agrees that no such advice shall be
used for any other purpose or reproduced, disseminated (other than to its
advisers and accountants), quoted or referred to at any time in any manner or
for any purpose other than accomplishing the tasks referred to herein without
A&M’s prior approval (which shall not be unreasonably withheld), except as
required by law.     6.   Conflicts.         A&M is not currently aware of any
relationship that would create a conflict of interest with the Company. Because
A&M is a consulting firm that serves clients on an international basis in
numerous cases, both in and out of court, it is possible that A&M may have
rendered or will render services to or have business associations with other
entities or people which had or have or may have relationships with the Company,
including creditors of the Company. In the event you accept the terms of this
engagement, A&M will not represent, and A&M has not represented, the interests
of any such entities or people in connection with this matter. Each of the
Companies acknowledges and agrees that the services being provided hereunder are
being provided on behalf of each of them and each of them hereby waives any and
all conflicts of interest that may arise on

-5-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 6

      account of the services being provided on behalf of any other Company.
Each Company represents that it has taken all corporate action necessary and is
authorized to waive such potential conflicts of interest.     7.  
Confidentiality / Non-Solicitation.         The CRO, Additional Personnel, A&M
and its affiliates’ employees and agents shall keep as confidential all
non-public information received from the Company in conjunction with this
engagement, except (i) as requested by the Company or its legal counsel; (ii) as
required by legal proceedings (provided that the Company be given sufficient
notice and an opportunity to intervene on its own behalf) or (iii) as reasonably
required in the performance of this engagement. All obligations as to
non-disclosure shall cease as to any part of such information to the extent that
such information is or becomes public other than as a result of a breach of this
provision. Except as specifically provided for in this letter, the Company on
behalf of itself and its subsidiaries and affiliates and any person which may
acquire all or substantially all of its assets agrees that, until two (2) years
subsequent to the termination of this engagement, it will not solicit, recruit,
hire or otherwise engage any employee of A&M who worked on this engagement while
employed by A&M (“Solicited Person”). Should the Company or any of its
subsidiaries or any person who acquires all or substantially all of its assets
extend an offer of employment to or otherwise engage any Solicited Person and
should such offer be accepted, A&M shall be entitled to a fee from the party
extending such offer equal to the Solicited Person’s hourly client billing rate
at the time of the offer multiplied by 4,000 hours for a Managing Director,
3,000 hours for a Senior Director and 2,000 hours for any other A&M employee.
The fee shall be payable at the time of the Solicited Person’s acceptance of
employment or engagement.     8.   Indemnification.         The Company shall
indemnify the CRO and all Additional Personnel to the same extent as the most
favorable indemnification it extends to its officers or directors, whether under
the Company’s bylaws, its certificate of incorporation, by contract or
otherwise, and no reduction or termination in any of the benefits provided under
any such indemnities shall affect the benefits provided to the CRO or Additional
Personnel. The CRO and each Additional Personnel shall be covered as an officer
under the Company’s existing director and officer liability insurance policy to
the extent allowed under such policy. As a condition of A&M accepting this
engagement, a Certificate of Insurance evidencing such coverage shall be
furnished to A&M prior to the effective date of this Agreement. To the

-6-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 7

      extent practicable, the Company shall give thirty (30) days’ prior written
notice to A&M of cancellation, non-renewal, or material change in coverage,
scope, or amount of such director and officer liability policy. The Company
shall also maintain such insurance coverage for the CRO, CFO, Treasurer and each
Additional Personnel for a period of not less than two years following the date
of the termination of such officer’s services hereunder. The provisions of this
section 8 are in the nature of contractual obligations and no change in
applicable law or the Company’s charter, bylaws or other organizational
documents or policies shall affect the CRO’s or any Additional Personnel’s
rights hereunder. The attached indemnity provisions are incorporated herein and
the termination of this agreement or the engagement shall not affect those
provisions, which shall survive termination.     9.   Miscellaneous.        
This Agreement shall (together with the attached indemnity provisions) be: (a)
governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto. The
Company and A&M agree to waive trial by jury in any action, proceeding or
counterclaim brought by or on behalf of the parties hereto with respect to any
matter relating to or arising out of the performance or non-performance of the
Company or A&M hereunder. The Company and A&M agree that the Bankruptcy Court
having jurisdiction over the Company’s Chapter 11 case (or any case into which
it may be converted) shall have exclusive jurisdiction over any and all matters
arising under or in connection with their obligations hereunder. Notwithstanding
anything herein to the contrary, A&M may reference or list the Company’s name
and/or a general description of the services in A&M’s marketing materials,
including, without limitation, on A&M’s website upon the termination of the
engagement for any reason other than Cause.

-7-



--------------------------------------------------------------------------------



 



Washington Mutual, Inc.
October 6, 2008
Page 8

      If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

            Very truly yours,

Alvarez & Marsal North America, LLC
      By:   /s/ William C. Kosturos         William C. Kosturos         Managing
Director     

                  Accepted and Agreed:    
 
                Washington Mutual, Inc.    
 
           
 
  By:   /s/ Stewart M. Landefeld
 
Stewart M. Landefeld    
 
      Executive Vice President    

-8-



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
This indemnity is made part of an agreement, dated October 6, 2008 (which
together with any renewals, modifications or extensions thereof, is herein
referred to as the “Agreement”) by and between Alvarez & Marsal North America,
LLC (“A&M”) and Washington Mutual, Inc (the “Company”), for services to be
rendered to the Company by A&M.
A. The Company agrees to indemnify and hold harmless each of A&M, its affiliates
and their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties’ acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s gross negligence or willful misconduct. The Company further agrees that
it will not, without the prior consent of an Indemnified Party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which such Indemnified Party
seeks indemnification hereunder unless such settlement, compromise or consent
includes an unconditional release of such Indemnified Party from all liabilities
arising out of such claim, action, suit or proceeding.
B. These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to the Indemnified Parties. In the event that, at
any time whether before or after termination of the engagement or the Agreement,
as a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any Indemnified Party is required to produce
any of its personnel (including former employees) for examination, deposition or
other written, recorded or oral presentation, or A&M or any of its personnel
(including former employees) or any other Indemnified Party is required to
produce or otherwise review, compile, submit, duplicate, search for, organize or
report on any material within such Indemnified Party’s possession or control
pursuant to a subpoena or other legal (including administrative) process, the
Company will reimburse the Indemnified Party for its out of pocket expenses,
including the reasonable fees and expenses of its counsel, and will compensate
the

-1-



--------------------------------------------------------------------------------



 



Indemnified Party for the time expended by its personnel based on such
personnel’s then current hourly rate.
C. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay expenses reasonably incurred by any Indemnified Party
in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company’s written consent, which consent shall not be unreasonably withheld.
D. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

-2-



--------------------------------------------------------------------------------



 



E. In the event the Company and A&M seek judicial approval for the assumption of
the Agreement or authorization to enter into a new engagement agreement pursuant
to either of which A&M would continue to be engaged by the Company, the Company
shall promptly pay expenses reasonably incurred by the Indemnified Parties,
including attorneys’ fees and expenses, in connection with any motion, action or
claim made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court.
The Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys’ fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether through submission of a fee application or in any other
manner, without offset, recoupment or counterclaim, whether as a secured claim,
an administrative expense claim, an unsecured claim, a prepetition claim or a
postpetition claim.
F. Neither termination of the Agreement nor termination of A&M’s engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing case to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.
G. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

                  WASHINGTON MUTUAL, INC.   ALVAREZ & MARSAL NORTH AMERICA, LLC
   
 
               
By:
  /s/ Stewart M. Landefeld   By:   /s/ William C. Kosturos    
 
         
 
   

-3-